Per Curiam.
Roger Marchetti, the plaintiff, brought an action against the defendant corporation, San Francisco Oyster House, basing his cause of action upon a contract of employment evidenced by the record of a resolution entered in defendant’s minute book, as follows:
“Resolved, that Roger Marchetti be employed as counsel for the company, and that he receive for his services as secretary and counsel of the company the sum of $25 per month.”
This minute was signed by Jack Barberis, president, and by Roger Marchetti, secretary, those two being the only stockholders and officers in the corporation, Barberis holding ninety-nine shares and Marchetti one share.
The plaintiff claimed the sum of $725 for salary and $91.05 for advances made the defendant, less payments received in the sum of $141.25, leaving a balance due plaintiff of $674.80. The defendant answered there was but $275 due plaintiff on account of salary, inasmuch as he had been discharged after a service of eleven months, on which defendant should be credited in the sum of $211 for moneys paid plaintiff. By way of cross-complaint, defendant alleged plaintiff was indebted to it in the sum of $212.10 for meals, board, and room, in the sum of $86 for moneys converted, and in the sum of $5 for money loaned. The reply admitted the indebtedness of plaintiff for the item of $86, but denied all other allegations of the cross-complaint. On the trial the plaintiff admitted the counterclaim of $212.10 for meals furnished. The cause was tried to a jury, which returned a verdict in favor of plaintiff for $216.40.
The defendant appeals, assigning as error, first, the denial of its motion for an instructed verdict for defendant; and second, the giving of the following charge to the jury:
“It will first be your duty to determine whether or not there was a contract made between the plaintiff and defendant corporation in the month of December, 1911. If you determine there was such a contract made, what was that contract? Was it a contract as claimed by the plaintiff at $25 for services as secretary and attorney *698for the corporation and not terminable at any agreed time whatever? Or, if there was a contract made for a period not to exceed one year?”
We do not find any error in the record under these assignments. There was sufficient evidence to carry the case to the jury, and the instruction was proper under the issues and evidence in the case.
The judgment will he affirmed.